UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6923



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DARVISH WORDELL BRYANT,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CR-
95-450-PJM, CA-97-4063-PJM)


Submitted:   December 17, 1998            Decided:   January 5, 1999


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darvish Wordell Bryant, Appellant Pro Se. Steven Michael Dettel-
bach, OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Darvish Wordell Bryant seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West 1994

& Supp. 1998).    We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court.   See United States v. Bryant, Nos.

CR-95-450-PJM; CA-97-4063-PJM (D. Md. Apr. 30, 1998).    We further

find that Bryant’s challenge to the district court’s sentencing

calculation is not cognizable on collateral review because he

failed to raise it on direct appeal.   See Stone v. Powell, 428 U.S.

465, 477 n.10 (1976). Bryant’s motion to proceed in forma pauperis

is granted.   His motion for production of a transcript at govern-

ment expense is denied. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




                                 2